Pike App. No. 00CA653. On review of order certifying a conflict. The court determines that a conflict *1407exists; the parties are to brief the issue stated at page 7 of the court of appeals’ Decision and Judgment Entry on Motion to Certify dated January 25, 2002:
“The rule of law upon which the conflict exists is whether a commercial general liability insurance policy which contains an exclusion for ‘bodily injury to an employee’ which arises out of or in the course of employment covers an employer’s liability for substantially certain intentional torts.”
Cook, J., not participating.
Sum, sponte, cause consolidated with 01-1891, Penn Traffic Co. v. AIU Ins. Co., Pike App. No. 00CA653.
Cook, J., not participating.
The conflict case is Maffett v. Moyer’s Auto Wrecking, Inc., Crawford App. Nos. 3-99-11 and 3 — 99— 12, unreported, 2000 WL 743707.
Cook, J., not participating.